DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of US Document No.62/874,063 filed July 15, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 13, 2022 in which Claims 2, 18-21 and 24 are cancelled, Claims 1, 17, 22 and 23 are amended to change the breadth of the claims, and new Claims 28 and 29 are added.  Claims 1, 3-17, 22, 23 and 25-29 are pending in the instant application, however, Claim 15 is withdrawn from consideration in view of the restriction requirement dated 3/03/2021.  Claims 1, 3-14, 16, 17, 22, 23 and 25-29 will  be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The information recited in Claim 23 lack clear antecedent basis.  Claim 23 may be amended as follows to overcome this rejection:
23. (currently amended): The method of claim 22, wherein the hemicellulose product comprises 

Rejoinder
Claims 22 and 23 directed to an allowable process that was initially restricted and now amended to conform to the elected group. Claims 22 and 23, directed to a method that is dependent from an allowable method of producing a hemicellulose product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 15, directed to the invention of further comprising a step of washing a solid fraction to produce a holocellulose product does not require all the limitations of the allowable process claims, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, II and III as set forth in the Office action mailed on March 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see pages 9 and 10 of the REMARKS, filed April 13, 2022, with respect to Claims 1, 3-14, 16, 17, 22, 23 and 25-27 have been fully considered and are persuasive. The rejection of Claims 1, 3-14, 16, 17, 22, 23 and 25-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of amendment of the subject claims.

Claims 1, 3-14, 16, 17, 22 and 25-29 are allowed.

The following is an examiner’s statement of reasons for allowance: The Ferreira et al reference (Colloque Scientifique International sur le Café (2012), 24th, 397-401, 5 pp.) is representative of the closest prior of record.  The Ferreira et al reference discloses the characterization of fiber modified spent coffee grounds for treatment with alkaline hydrogen peroxide whereby the modification of the coffee grounds fiber caused a 30% increase in water retention capacity compared to untreated coffee grounds.  The Ferreira et al reference discloses that this treatment allowed obtaining a product with high protein content (13.16%), fat (17.89%) and total dietary fiber (64.19%), which is composed of sol. dietary fiber (0.58%) and insol. dietary fiber (63.61%).  Ferreira et al refence discloses the fiber fraction was composed of cellulose (45.46%), hemicellulose (2.61%) and lignin (21.48%).  However, the Ferreira et al reference does not disclose adjusting the pH of the liquid fraction of the alkaline hydrogen peroxide to a pH between about 4.0-6.0 using a pH adjusting agent and combining an alcohol solution with the pH adjusted liquid fraction so as to precipitate a hemicellulose product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	The Examiner was unsuccessful in reaching the Attorney of record to proposed an amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623